[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR SUMMARY JUDGMENT
This is the defendant William Nuland's motion for summary judgment on a complaint which alleges that Nuland was negligent in his participation in a game of "catch" that he engaged in with the plaintiff on June 3, 1994.
The defendant argues that the only contested issue is the duty that the defendant owed to the plaintiff. The defendant claims as a matter of law that there was no duty owed and summary judgment should therefore be granted. The defendant relies in this regard on the holding in Jaworski v. Kiernan, 241 Conn. 399
(1997).
The Jaworski case stands for the proposition that "as a matter of policy, it is appropriate to adopt a standard of imposing on the defendant, a participant in a team contact sport, a legal duty to refrain from reckless or intentional conduct. Proof of mere negligence is insufficient to create liability."Jaworski v. Kiernan, supra, page 412.
This, however, was not a team contact sport; the defendant was not a participant in any type of organized contest. The reasoning that led the court to its conclusion in Jaworski may apply to the situation described in this complaint; and, indeed, at some future date the legislature or the Supreme Court may set out a policy governing the duty of care for this type of activity. At this point, however, no such policy exists, andJaworski does not form the basis for summary judgment in this case. The motion is denied.
O'Keefe, J.